Dismissed and Memorandum Opinion filed July 28, 2005








Dismissed and Memorandum Opinion filed July 28, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00521-CV
____________
 
GEORGE W. WEHRUNG, IV,
Appellant
 
V.
 
WASHINGTON COUNTY,
Appellee
 

 
On Appeal from the 21st District
Court
Washington County,
Texas
Trial Court Cause No.
33204
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed April 8, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On June 30, 2005, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P.
37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 28, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.